Merrick, J.
The statute exempts from attachment the implements of a debtor necessary for carrying on his trade or business and not exceeding one hundred dollars in value. Gen. Sts. c. 133, § 32. “ Business ” is a word of large signification, and denotes the employment or occupation in which a person is engaged tc procure a living. The plaintiff is a musician, and *396has for some years been employed in playing upon musical instruments, as a member of military and quadrille bands. He has in that way obtained his whole support and livelihood, has been engaged in no other pursuit, and has had no other trade or employment. That therefore is his business; and the only instruments owned and used by him in pursuing it are a violin and cornet, the united value of which is less than one. hundred dollars. The violin is a small instrument played upon exclusively by the hand; and upon the facts agreed it is obviously essential to make his labor available, and enable him to do the work and render the service which he contracts to perform. In this view, in conformity to the interpretation heretofore given, to the provisions of the statute, it was clearly exempt from liability to attachment or seizure upon execution. Wilson v. Elliot, 7 Gray, 69. The defendant must therefore be defaulted, and judgment rendered for the plaintiff for the damages agreed upon by the parties.